Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terence Jerome Richardson appeals the district court’s order denying his motion for reconsideration of the denial of his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). Because the district court lacked the authority to consider Richardson’s motion for reconsideration, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.), cert. denied, — U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010), we affirm the district court’s order denying the motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.